IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-21022
                        Conference Calendar



DALE D. NESFIELD,

                                           Plaintiff-Appellant,

versus

NATIONAL MARITIME UNION; NICHOLAS BACHKO
CO., INC.; UNITED STATES COAST GUARD,

                                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-99-CV-2634
                        --------------------
                            June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Dale Nesfield appeals the district court’s dismissal of his

civil complaint on the basis of res judicata.     An action is

barred by the doctrine of res judicata if (1) the parties are

identical in both actions; (2) the prior judgment was rendered by

a court of competent jurisdiction; (3) the prior judgment was

final on the merits; and (4) the cases involve the same cause of

action.   Travelers Ins. Co. v. St. Jude Hosp. of Kenner, La.,

Inc., 37 F.3d 193, 195 (5th Cir. 1994).    Nesfield asserts that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-21022
                                 -2-

this, his second lawsuit, was improperly dismissed because he was

raising different claims against the defendants than were raised

in his first lawsuit.    However, “cause of action” is defined to

include all claims that were or could have been brought in a

prior action based on the same transaction.    See Nilsen v. City

of Moss Point, Miss., 701 F.2d 556, 560, 563-64 (5th Cir.

1983)(en banc).    As Nesfield has raised no arguably meritorious

issues on appeal, the appeal is frivolous and is DISMISSED.        See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R.

42.2.

     Nicholas Bachko, Co., Inc., has filed a motion for sanctions

based upon Nesfield’s continued frivolous filings in the district

court.    Such an action is unnecessary at this time.   However,

Nesfield is cautioned that any additional frivolous appeals filed

by him will invite the imposition of sanctions.    To avoid

sanctions, Nesfield is further cautioned to review his pending

appeal, Nesfield v. United States Coast Guard et al., No. 00-

20081, and any other pending appeals to ensure that they are not

frivolous.

     APPEAL DISMISSED; SANCTIONS DENIED; SANCTIONS WARNING

ISSUED.